Title: To John Adams from Oliver Wolcott, Jr., 8 February 1798
From: Wolcott, Oliver, Jr.
To: Adams, John



T. D feby. 8th. 1798

The Secretary of the Treasury respectfully reports to the President of the United States.
That on the 28th. of August 1797, the inclosed Return was recd. by the Secy. by which it appears that the sum of seven thousand four hundred & seventy eight Dollars & fifty nine Cents, of public money remained in the hands of Joshua Wentworth Supervisor of the Revenue for the District of New Hamshire on the 21st of July 1797.
That by the direction of the Secy bills were drawn by the Treasurer on the 1st. of Sept. 1797 in  of George Simpson Esq. Cashier of the Bank of the United States for Five thousand five hundred Dollars, on the 3d supervisor, to be paid out of the 3d  sum aforesaid.
That it appears by the original Naturiel Acts now exhibited the herewith, that the said bills were presented for acceptance & payment on the fifth of Jany last, when the said supervisor  replied that he could not immediately pay the same.
That it appears by a return signed by the said Supervisor subsequently to the date of the said Protests, to wit on the 26th of Jany 1798, that the public monies remaining in his hands amounted to 6.493. Dolls 90 Cents, being a sum more than sufficient for the payment of the Bills suffered to be protested.
Wherefore, as the said Joshua Wentworth, has been guilty of a high misdemeanour in his  office, , in misapplying public money,  the Secy no submits it as his opinion that the said Joshua Wentworth ought to be immediately removed from office.
All which is most respectfully / submitted to the consideration / of the Prest. of the US. by
O W